Citation Nr: 1007731	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for a right knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1971 to May 1994.  Service in the 
Republic of Vietnam is indicated by the evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Procedural history

In June 1994, the Veteran filed a claim of entitlement to 
service connection for a right knee disability.  The claim 
was denied by the RO in a December 1994 rating decision.  

In February 2007, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a right 
knee disability.  In the above-referenced July 2007 rating 
decision, the RO confirmed and continued the denial of the 
Veteran's claim.  The Veteran filed a notice of disagreement 
(NOD) in August 2007.  The Veteran's claim was subsequently 
denied in a December 2007 statement of the case (SOC).  The 
Veteran's appeal was perfected by the timely filing of a 
substantive appeal (VA Form 9) in January 2008.  In a 
September 2008 Supplemental Statement of the Case (SSOC), the 
RO reopened and denied the Veteran's claim.  

In March 2008, the Veteran presented sworn testimony before a 
decision review officer (DRO) at the RO.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder. 

Issues not currently on appeal

In the above-referenced July 2007 rating decision, the RO 
granted an increased disability rating as to the Veteran's 
service-connected low back strain with sciatica, assigning a 
40 percent evaluation effective February 5, 2007.  
Additionally, the RO granted the Veteran's claim of 
entitlement to service connection for radiculopathy of the 
right lower extremity, and assigned a 10 percent disability 
rating, effective February 5, 2007.  The RO also granted 
increased disability ratings as to the Veteran's service-
connected tinnitus and left thumb injury, assigning 10 
percent disability ratings as to each claim effective 
February 5, 2007.  Moreover, the RO continued noncompensable 
[zero percent] disability ratings as to the Veteran's hearing 
loss of the left ear and sinusitis.  Finally, the RO 
confirmed and continued the denial of the Veteran's claim of 
entitlement to service connection for a neck gland 
disability.  As evidenced by the claims folder, the Veteran 
did not express disagreement as to any of these issues.  
Accordingly, these issues are not in appellate status, and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee disability. 

2.  Evidence submitted since the December 1994 rating 
decision is neither cumulative nor redundant of the evidence 
of record previously of record and is so significant that it 
must be considered in order to fully decide the merits of the 
claim of entitlement to service connection for a right knee 
disability.  

3.  The competent medical evidence of record serves to link 
the Veteran's currently diagnosed right knee disability to 
his military service.




CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the December 1994 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a right knee 
disability; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's currently diagnosed right knee 
disability was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
right knee disability.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

Although the RO reopened the Veteran's claim in the September 
2008 SSOC, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in February 2007.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper 
notice as to degree of disability and effective date in the 
above-referenced February 2007 VCAA letter, as required by 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's 
claim and granting the service connection claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The RO will be 
responsible for addressing any notice defect with respect to 
the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate 
notice under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See    66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2007, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the Veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible of 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Claim to Reopen

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the Veteran has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed December 1994 
rating decision.

At the time of the December 1994 rating decision, the 
pertinent evidence of record included the Veteran's service 
treatment records and a VA medical examination dated December 
1994.

A September 1978 service examination report documented a 
"swollen right knee with exercise" which the Veteran 
sustained in April 1978.    

The Veteran was afforded a VA examination in December 1994.  
The VA examiner noted the Veteran's complaints of occasional 
swelling and loss of strength in his right knee.  An X-ray 
report of the Veteran's right knee revealed "[s]light joint 
space thinning in medial compartment with weight bearing.  
Otherwise, normal bony structure."  Upon physical evaluation 
of the Veteran, the VA examiner noted essentially normal 
findings, and declined to diagnose the Veteran with a right 
knee disability.   

In December 1994, the RO denied the Veteran service 
connection for a right knee disability.  In rendering its 
decision, the RO indicated that "No permanent right knee 
disability is identified by the evidence."  

The Veteran was informed of the December 1994 rating decision 
by letter from the RO dated December 1994.  He did not 
appeal.

In February 2007, the Veteran requested that his claim be 
reopened.  After the RO denied to reopen the Veteran's claim, 
this appeal followed.  The Board notes, however, that the RO 
reopened and denied the Veteran's claim on the merits in the 
September 2008 SSOC.  The evidence added to the record since 
the December 1994 rating decision consists of private 
treatment records from February 2006 through May 2006, VA 
examinations dated April 2008, May 2008, and September 2008, 
and testimony from the Veteran at a March 2008 DRO hearing.  
This evidence will be analyzed below.

The RO denied the Veteran's claim in 1994 because the 
evidence did not indicate that he had a current right knee 
disability.  The unappealed December 1994 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  As explained above, the Veteran's claim 
for service connection may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after December 1994] evidence bears directly 
and substantially upon the specific matter under 
consideration.  

In reviewing the evidence added to the claims folder since 
the December 1994 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim, specifically evidence demonstrating a 
diagnosis of a right knee disability.  

In particular, the Veteran submitted private treatment 
records from Dr. M.P.N. dated March 2006 which indicate a 
diagnosis of a torn medical meniscus plus degenerative 
changes of the medial compartment, and that the Veteran 
underwent a medial meniscectomy.  Further, VA examination 
reports dated April 2008, May 2008, and September 2008 
document diagnoses of internal derangement of the right knee 
as well as degenerative arthritis of the right knee.  

In short, the additionally submitted evidence showing a 
current right knee disability serves to fulfill the crucial, 
but heretofore missing, element of current disability.  As 
such, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that new and material 
evidence pertaining to the existence of a current right knee 
disability has been submitted.  The Veteran's claim for 
entitlement to service connection for a right knee disability 
is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

Because the Board is granting the Veteran's claim, there is 
no prejudice to the Veteran in the Board's consideration of 
his claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for 
a right knee disability, which he contends is due to his 
military service.  See, e.g., the March 2008 DRO hearing 
transcript, page 1. 

It is undisputed that the Veteran currently suffers from a 
right knee disability, which is repeatedly documented in the 
Veteran's evaluation and treatment records.  See, e.g., a 
private treatment record from Dr. M.P.N. dated March 2006.

The Board notes that service treatment records do not 
indicate that the Veteran was diagnosed with a right knee 
disability during his period of military service.  However, 
after reviewing the claims folder, the Board believes that 
service connection may granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.  

The Veteran asserts that he sustained an injury to his right 
knee in 1971 when he disembarked off a motor vehicle during a 
training session and collided with another soldier.  See, 
e.g., the March 2008 DRO hearing transcript, page 2.  He 
further reported that the injury caused swelling in his right 
knee.  Id.  A subsequent September 1978 service examination 
report documents a "swollen right knee with exercise" 
sustained in April 1978.  Further, in an Occupational Health 
History form dated January 1994, the Veteran noted that he 
experienced pain or stiffness in his joints (however, the 
specific joints are not identified).

The Board has no reason to disbelieve the Veteran's 
contentions regarding of a continuity of symptomatology since 
service, which are consistent with the evidence of record.  
Specifically, the Veteran reported swelling and decrease in 
strength in his right knee to the December 1994 VA examiner 
less than one year after his separation from service.  It is 
notable that he filed a claim complaining of right knee pain 
within one month of his service separation.  Additionally, 
Dr. M.P.N. documented in his March 2006 treatment report that 
the Veteran has had pain in his right knee for "30-some 
years."  

Moreover, the April 2008 VA examiner concluded that "it is 
more likely that not that the [V]eteran's right knee claim is 
due to an injury sustained while in the military service."  
His rationale was based on a review of the service treatment 
records, history obtained from the Veteran, and a physical 
examination of the Veteran.  The April 2008 VA examination 
appears to have been based upon a thorough review of the 
record, examination of the Veteran, and thoughtful analysis 
of the Veteran's entire history and current medical 
condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].

While subsequent VA examinations in May 2008 and September 
2008 contain negative nexus opinions, the Board observes that 
these examination reports failed to discuss the Veteran's 
consistent symptoms since service.  They instead rely on the 
lack of documentation of the Veteran's report of an in-
service injury in 1971.  Accordingly, the Board gives these 
opinions less weight than the April 2008 opinion and finds 
that the preponderance of the evidence shows that the Veteran 
struggled with swelling and decrease of strength in his right 
knee following his discharge from service and currently 
suffers from a right knee disability.

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has sustained a right 
knee disability during service and has continued to have 
right knee symptoms since leaving military service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  Continuity of 
symptomatology is therefore established.  The benefit sought 
on appeal is accordingly allowed.   


ORDER

The claim for service connection for a right knee disability 
is reopened.

Entitlement to service connection for a right knee disability 
is granted. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


